In the Um'ted States Court of Federal Claims

No. 18-1693C
(Filed: April 5, 2019)
NOT FOR PUBLICATION

$*$***$$$$*$*$*$*$$**$*****$**$**$**$**

RAJESH DI-IARIA,

Plaintiff,
@ & Plaintiff; Motion to Disniiss, RCFC

v. lZ(b)(l); Defendants Other Than the United

States; Extradition Treaty; Crirninal Matters
THE UNITED STATES,

5€-3€-3€-)£-1(-9€~')6'3€'%

Defendant.
****$$*******$**$$**$****$***$*$****$**

OPINI()N AND ORDER

Plaintiff Rajesh Dharia, proceeding w L, filed suit in this court on October 22, 2019,
seeking relief arising from a terrorist attack in India. Specifically, plaintiff alleges that “David
Hadley” Was responsible for a series of train bombings in Murnbai, India, that occurred on July
l 1, 2006; that l\/lr. Hadley is in jail for conspiring to carry out the bombings; that the United
States has not handed l\/lr. Hadley over to lndia; and that the United States secretly paid a bribe
to India.l Based on these allegations, plaintiff contends that the United States has violated its
extradition treaty With Indiawbreaching a contract and flouting an “international norm.”
Accordingly, plaintiff seeks extensive monetary damages;‘°' a default judgment against the United
States; arrest Warrants for John Doe, Jenny Doe, and the federal prosecutor; the charging of the
United States for harboring a terrorist; and the assistance of five attorneys at no cost to hirn.

Defendant moves to dismiss plaintiff’s complaint pursuant to Rule lZ(b)(l) of the Rules
of the United States Court of Federal Claims (“RCFC”), arguing that the court lacks jurisdiction

 

1 According to publicly available information, David Headly is currently imprisoned in
the United States for conspiring to carry out a series of terrorist attacks in Muinbai, India in
November 2008. See, e.g., Press Release, Office of Public Affairs, U.S. Dep’t of Justice, David
Colernan Headley Sentenced to 35 Years in Prison for Role in India and Denrnark Terror Plots
(Jan. 24, 2013), https://Www.justice.gov/opa/pr/david-coleman-headley-sentenced~35»-years-
prison-role-india-and-denmarl659 F.3d 1159,
ll63 (Fed. Cir. 2011). However, plaintiffs proceeding pr_o se are not excused from meeting
basic jurisdictional requirements, Henke v. United States, 60 F.3d 795, 799 (Fed. Cir. 1995),
even though the court holds their complaints to “less stringent Standards than formal pleadings
drafted by lawyers,” Haines v. Kerner, 404 U.S. 5l9, 520~21 (1972). in other Words, a plaintiff
proceeding prp g must prove, by a preponderance of the evidence, that the court possesses
jurisdiction § McNutt v. Gen. Motors Accentance Corp., 298 U.S. 178, 189 (1936); Trusted
Integration, Inc., 659 F.3d at li63. lf the court finds that it lacks subject matter jurisdiction over
a claim, RCFC 12(h)(3) requires the court to dismiss that claim.

B. Jurisdiction

Whether the court has jurisdiction to decide the merits of a case is a threshold matter.
_S_e_e Steel Co. v. Citizens for a Better Env’t. 523 U.S. 83, 94-95 (1998). “Without jurisdiction the
court cannot proceed at all in any cause. Jurisdiction is power to declare the law, and when it
ceases to exist, the only function remaining to the court is that of announcing the fact and
dismissing the cause.” Ex lparte McCardle, 74 U.S. (7 Wall.) 506, 514 (1868). The parties or the
court M sponte may challenge the existence of subject matter jurisdiction at any time. Arbaugh
v. Y & I-I Co£n., 546 U.S. 500, 506 (2006).

The ability of the United States Court of Federal Claims (“Court of Federal Claims”) to
entertain suits against the United States is limited. “The United States, as sovereign, is immune
from suit save as it consents to be sued.” United States v. Sherwood, 312 U.S. 584, 586 (1941).
The Waiver of immunity “cannot be implied but must be unequivocally expressed.” United
States v. King, 395 U.S. l, 4 (1969).

 

The Tucker Act, the principal statute governing the jurisdiction of this court, Waives
sovereign immunity for claims against the United States, not sounding in tort, that are founded
upon the United States Constitution, a federal statute or regulation, or an express or implied

 

3 Defendant also refers to RCFC l2(b)(6), but does not advance any arguments under
that rule.

 

contract with the United States. 28 U.S.C. § 1491(a)(1) (2012). However, the Tucker Act is
merely a jurisdictional statute and “does not create any substantive right enforceable against the
United States for money damages.” United States v. 'l`estan, 424 U.S. 392, 398 (1976). lnstead,
the substantive right must appear in another source of law, such as a “money~mandating
constitutional provision, statute or regulation that has been violated, or an express or implied
contract With the United States.” Loveladies Harbor. lnc. v. United States, 27 F.3d 1545 , 1554
(Fed. Cir. 1994) (en banc).

C. The Court Lacks Jurisdiction to Entertain Plaintiff’s Claims

AS an initial matter, the court observes that plaintiff names multiple defendants in his
complaint the United States, the F ederal Bureau of lnvestigation, “David Hadley,” Robert
Gates, George Bush, “Dick Chenny,”4 John Doe, and Jenny Doe. However, it is well settled that
the United States is the only proper defendant in the Court of F ederal Claims. §§ 28 U.S.C.

§ l491(a)(l) (providing that the Court of Federal Claims has jurisdiction over claims against the
United States); RCFC lO(a) (requiring that the United States be designated as the defendant in
the Court of Federal Claims); Stephenson v. United States, 58 Fed. Cl. 186, 190 (2003) (“[Tjhe
_Qn_ly proper defendant for any matter before this court is the United States, not its officers, nor
any other individual.”). This court does not possess jurisdiction to hear claims against individual
federal government officials M Brown v. United States, 105 F.3d 621, 624 (Fed. Cir. 1997)
(“The Tucker Act grants the Court of F ederal Claims jurisdiction over suits against the United
States, not against individual federal officials.”). Nor does it have jurisdiction to hear claims
between private parties. See. e.g., Nat’l Citv Bank of Evansville v. United States, 163 F. Supp.
846, 852 (Ct. Cl. 195 8) (“It is well established that the jurisdiction of this court extends only to
claims against the United States, and obviously a controversy between private parties could not
be entertained.” (footnotes omitted)). lndeed, the jurisdiction of the Court of Federal Claims “is
confined to the rendition of money judgments in suits brought for that relief against the United
States, . . . and if the relief sought is against others than the United States, the suit as to them
must be ignored as beyond the jurisdiction of the coutt.” United States v. Sherwood, 312 U.S.
584, 588 (1941). Accordingly, plaintiffs claims against all parties except the United States must
be dismissed for lack of jurisdiction

Second, the court lacks jurisdiction to consider claims arising from a treaty unless
otherwise provided by a federal statute w 28 U.S.C. § 1502 (“Except as otherwise provided by
Act of Congress, the United States Court of Federal Claims shall not have jurisdiction of any
claim against the United States growing out of or dependent upon any treaty entered into with
foreign nations.”). Plaintiff has not identified, and the court could not locate, any federal statute
granting the Court of Federal Claims jurisdiction to entertain claims arising from the extradition
treaty between the United States and India.5 Thus, all such claims must be dismissed.

 

4 Although plaintiff identifies this individual as “Dick Chenny,” the court presumes that
plaintiff is referring to Richard Bruce “Dick” Cheney, the 46th Vice President of the United
States (2001-2009).

5 There is a statute Within the federal criminal code that authorizes judges of the United
States to issue a Warrant in connection with crimes committed Within the jurisdiction of a foreign

_3_

 

Moreover, to the extent that plaintiff is claiming that the purported treaty violation
constitutes a breach of contract, the court lacks jurisdiction to resolve such a claim. Although the
Court of Federal Claims possesses jurisdiction over breach-of-contract claims, that jurisdiction
extends only to situations in which there is privity of contract between the plaintiff and the
United States, se_e Cienega Gardens v. United States, 194 F.3d 1231, 1239 (Fed. Cir. 1998), or in
Which an exception to the privity rule applies, se_e First Hartford Corn. Pension Plan & Trust v.
United States, 194 F.3d 1279, 1289 (Fed. Cir. 1999) (enumerating the following exceptions to
the privity rule: suits by intended third-party beneficiaries, suits by subcontractors “by means of
a pass-through suit When the prime contractor is liable to the subcontractor for the
subcontractor’s damages,” and suits by government contract sureties “for funds improperly
disbursed to a prime contractor”). Plaintiff is not a party to the extradition treaty, and therefore
is not in privity with the United States. Further, plaintiff has not invoked any of the exceptions
to the privity rule. Accordingly, plaintiffs breach~of-contract claim must be dismissed

Finally, in seeking to have the United States charged with harboring a terrorist and to
have the court to issue arrest warrants, plaintiff is requesting relief under the federal criminal
code. I-lowever, the Court of Federal Claims lacks jurisdiction to entertain criminal matters, such
as claims arising under the federal criminal code or claims regarding the conduct of criminal
proceedings W Joshua v. United States, 17 F.3d 378, 379-80 (Fed. Cir. 1994) (affirming that
the Court of Federal Claims had “‘no jurisdiction to adjudicate any claims whatsoever under the
federal criminal code”’); Kania v. United States, 650 F.2d 264, 268 (Ct. Cl. 1981) (noting that
“the role of the judiciary in the high function of enforcing and policing the criminal law is
assigned to the courts of general jurisdiction and not to this court”). Thus, the court lacks the
authority to issue arrest warrants or make criminal charges.

II. CONCLUSION

The court has reviewed plaintiffs complaint and determined that plaintiff has not
asserted any claims over which the Court of Federal Claims possesses jurisdiction Therefore,
the court GRANTS defendant’s motion to dismiss and DISMISSES plaintiff’ s complaint for
lack of jurisdiction No costs. The clerk shall enter judgment accordingly.

B::M;ENM d

Chief Judge

IT IS SO ORDERED.

 

 

government E 18 U.S.C. § 3184 (2012). However, as explained below, the Court of Federal
Claims lacks jurisdiction over criminal mattersl

_4_